We find no satisfactory warrant for the jurisdiction which we are asked to exercise in this petition. The only thing in the statutes from which such a jurisdiction can be inferred is the provision that, where mortgaged chattels have been attached on mesne process and sold by order of court or justice, or have been sold on execution, the proceeds of the sale shall be first applied to pay the mortgage debt, with such reduction or allowance by way of interest or damages for anticipated payment as may be made by the court or justice directing the sale, or the court to which the execution is returnable. Gen. Stat. R.I. cap. 197, § 6; cap. 212, § 6. Evidently these provisions were designed for cases of uncontested mortgages. In the case at bar the mortgage, if such it can be called, is contested, and we are asked to determine its validity. If we can determine its validity in this summary manner, we can decide any question in regard to the validity of a chattel mortgage in the same manner, whenever the chattel has been sold upon mesne process or execution, and the proceeds of the sale are in the hands of the officer. We think we ought not to hold that we have such a summary jurisdiction which can be so extensively applied, in the absence of clear words conferring it.
Motion dismissed.